Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161035                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 161035
                                                                   COA: 344197
                                                                   Wayne CC: 17-009474-FC
  MARCUS RONNELL CROFF,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 30, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2020
           p1116
                                                                              Clerk